Citation Nr: 0335357	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  96-51 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a wrist disability.

2.  Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1992 to June 
1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1995 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In October 1998, September 2000, and June 2003, the Board 
remanded this case to the RO.  The case was most recently 
returned to the Board in October 2003.


FINDINGS OF FACT

1.  The veteran complained of bilateral wrist pain and 
bilateral knee pain during active service.

2.  A VA examination approximately 2 months after the 
veteran's separation from service found no cause for her 
complaints of wrist and knee pain.

3.  A current disability of the wrists or knees is not 
attributable to the veteran's period of active military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have a current wrist disability that 
is the result of disease or injury incurred in or aggravated 
by service, and arthritis of the wrists may not be presumed 
to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  The veteran does not have a current knee disability that 
is the result of disease or injury incurred in or aggravated 
by service, and arthritis of the knees may not be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The regulations implementing the VCAA apply to 
all pending claims for VA benefits and provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  38 C.F.R. § 3.159 
(2003); VAOPGCPREC 7-2003.  The implementing regulations also 
provide that VA shall notify the claimant of any information, 
and any medical or lay evidence not previously provided to 
VA, which is necessary to substantiate the claim and whether 
VA or the claimant is expected to obtain any such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
the instant case, the Board finds that VA has complied with 
the requirements of the regulations.  The veteran has not 
identified any evidence that may be pertinent to her claims, 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit that she is seeking.  In a January 
1999 letter, the RO notified the veteran of the evidence 
which she should submit in support of her claims.  In 
addition, the Board determined that a VA orthopedic 
examination and opinion were needed to attempt to 
substantiate the veteran's claims.  The examination was 
conducted and the opinion was provided in January 2003.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA regulations 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides her appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claims on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The veteran's service medical records reveal that, in a 
report of medical history in April 1995, it was noted that 
she complained of bilateral hand pain, and pain and swelling 
of the knees.  When seen by a physician in April 1995, the 
veteran complained of bilateral wrist pain.  The impression 
was early CTS (carpal tunnel syndrome) versus overuse.  At an 
examination for out-processing in April 1995, diagnoses 
included bilateral CTS.  It was noted that the veteran had a 
left wrist splint.  X-rays of the veteran's hands and wrists 
in May 1995 showed no signs of bone, soft tissue, or joint 
pathology.  X-rays of her knees in May 1995 were normal.

In statements received at the RO in January 1999, the veteran 
stated that in service from March to May 1995 she had splints 
for hand and wrist pain.  She also stated that in service she 
complained of knee pain a number of times.

VA outpatient treatment records show that, in July 1995, it 
was noted that the veteran complained of bilateral wrist 
pain.  In November 1995, it was noted that the veteran's 
bilateral knee pain was probably due to chondromalacia.  In 
June 1997, assessments included polyarthralgias and 
chondromalacia of the patellae.  The VA outpatient treatment 
records also contain an undated treatment note showing a 
diagnostic impression of DJD (degenerative joint disease) of 
the knees, and an order for X-rays of the knees.

The veteran's representative has argued that the VA 
outpatient treatment notes show that the veteran is entitled 
to presumptive service connection for a bilateral knee 
disorder.  However, there is no medical evidence that 
probable chondromalacia, found in November 1995, within one 
year of the veteran's separation from active service, is a 
form of arthritis.  The Board notes that degenerative joint 
disease, found in the undated treatment note, is the 
equivalent of arthritis, but the Board is unable to find that 
the undated treatment note was made within one year of the 
veteran's separation from service.  Such being the case, 
there is no basis on which to allow presumptive service 
connection for arthritis of the knees.  See 38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

At a VA general medical examination in August 1995, the 
veteran complained of bilateral wrist pain and bilateral knee 
pain.  Examination of the knees revealed no swelling, 
effusion, redness, or heat in either knee.  No instability of 
the knees was found.  There was minor crepitus of the knees.  
X-rays of the knees and wrists were negative.  The pertinent 
impressions were pain in the knees, no cause found, and pain 
in the wrist, no cause found.

At a private medical clinic in June 1997, the veteran gave a 
history of pulling heavy medical records in her job as a 
nurse.  She stated that she could hardly move her left wrist 
without pain.  X-rays were essentially normal.  The diagnosis 
was left wrist tenosynovitis.  A wrist brace and Motrin were 
prescribed, and the veteran was advised to undergo physical 
therapy.

At a VA joints examination in March 1999, the veteran 
complained of bilateral wrist pain, more on the left, and 
bilateral knee pain, more on the right.  On examination, the 
veteran could perform squatting without any complaint of knee 
pain.  There was no deformity or swelling of the knees.  
There was mild tenderness over the right patella.  The 
ligaments of the knees were stable.  Range of motion of the 
knees was zero to 140 degrees, bilaterally.  The hands and 
wrists were of normal appearance.  There was no deformity or 
swelling of the wrists.  Finger movements were full, and grip 
strength was strong.  Phalen and Tinel tests were negative.  
X-rays showed mild degenerative changes in the knees.  It was 
noted that a bone scan of the knees and wrists had yielded an 
impression of most likely degenerative/post-traumatic 
changes.  The diagnoses were chronic degenerative changes, as 
reported by bone scan, involving the wrists and knees, and no 
evidence of carpal tunnel syndrome.  The examiner stated an 
opinion that the veteran's current bilateral wrist and 
bilateral knee disabilities were not likely related to her 
in-service complaints.

At a VA joints examination in January 2003, it was noted that 
X-rays of the knees and wrists in service in May 1995 were 
normal.  It was also noted that X-rays of the knees in March 
1999 showed minor degenerative changes of the femoral 
condyles, medial side on the left and lateral side on the 
right, and X-rays of the wrists in March 1999 showed minimal 
degenerative changes of both wrists consisting mostly of 
subchondral sclerosis but no deformity, no osteophytes, no 
cystic changes, and no joint space narrowing.  The examiner 
reported as follows:

This veteran has a diagnosis of bilateral 
mild wrist degenerative joint disease and 
bilateral mild degenerative joint disease 
[of the knees].  The records reviewed 
today and the history obtained from her 
today do not establish a service 
connection to a degree which is at least 
more likely true than not true.  She did 
have some complaints of essentially every 
body part possible to name on her 
separation physical but she was not 
seeking active treatment prior to that 
physical, except for very limited 
complaints of wrist pain, but at that 
time there was no hint of degenerative 
changes and an EMG done after that time 
showed no hints of carpal tunnel 
syndrome.  She does have neuropathy now, 
which she attributes to a period of 
chemotherapy necessitated by cancer of 
the ovaries, which has come on after her 
period of service.  On today's history 


taking, she states that her knee pain 
came on after her period of active duty 
was complete.  She has some minor 
degenerative changes in the knees now.  
She did not have those degenerative 
changes about the time of her separation.  
I suspect that this is simply age-related 
degenerative change.  She has a 
substantial permanent disability award 
now for asthma, cervical spine pain, and 
lumbar spine pain.  I do not see that her 
complaints regarding the knees and the 
wrists are service[]connected to my 
ability to tell.

Upon consideration of the evidence of record, the Board notes 
that the VA examiner in 1995 found no cause for the veteran's 
complaints of bilateral wrist pain and bilateral knee pain 
and the VA examiners in 1999 found that it was less likely 
than not that her post-service disabilities of the wrists and 
knees were related to her active service.  These opinions 
indicating that a relationship between current disability and 
military service is unlikely stand uncontradicted in the 
available record.  Additionally, as noted above, there is no 
medical evidence of a diagnosis of arthritis of the wrists or 
knees within one year of the veteran's separation from 
service.  The Board, therefore, finds that the greater weight 
of the salient evidence of record is against the veteran's 
claims of entitlement to service connection for a wrist 
disability and a knee disability, and entitlement to those 
benefits on a direct or presumptive basis is not established.  
See 38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a wrist disability is denied.

Service connection for a knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



